NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10257

                Plaintiff-Appellee,             D.C. No. 1:14-cr-00576-DKW-1

 v.

CURTIS K. WONG,                                 MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Curtis K. Wong appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing the district court’s decision for

abuse of discretion, see United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Contrary to Wong’s arguments on appeal, it is not “unclear” whether the

district court “placed improper weight” on U.S.S.G. § 1B1.13. The court

acknowledged the holding in Aruda that § 1B1.13 is not an applicable policy

statement for compassionate release motions filed by defendants. See 993 F.3d at

802. Moreover, it fully considered all of the arguments Wong asserted in support

of his motion. Wong’s suggestion that the court’s decision may have been

“tainted” by its two prior decisions denying compassionate release is unsupported

by the record.

      Furthermore, the district court did not abuse its discretion in concluding that

the 18 U.S.C. § 3553(a) factors did not justify a reduction in Wong’s sentence.

Given Wong’s extensive criminal history, limited employment history, the type

and amount of drugs involved in his offense, and his role in the offense, it cannot

be said that the court’s decision was illogical, implausible, or without support in

the record. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018).

       AFFIRMED.




                                          2                                    21-10257